°m*i7
                                  ELECTRONIC RECORD




COA#        02-16-00121-CR                         OFFENSE:        71.02


            Charles James Garrett, Jr. v. The
STYLE:      state of Texas                         COUNTY:         Tarrant

COA DISPOSITION:         AFFIRM                    TRIAL COURT:    372nd District .Court


DATE: 08/03/17                       Publish: NO   TC CASE #:      1410502R




                           IN THE COURT OF CRIMINAL APPEALS


           Charles James Garrett, Jr. v. The
STYLE:    State of Texas

         APPBLLAM-rlS                  Petition         CCA Disposition:
                                                                         974-/7
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         1?cr>v«^>                                     JUDGE:

DATE:     tJOj&faA&t         fLZ -2^7//                SIGNED:                             PC:

JUDGE: fj\, UaAu^U—                                     PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD